DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/28/22 has been entered. Claim 1 is amended. Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement filed 11/9/21 has been considered.  An initialed copy is enclosed.

Claim Rejections - Withdrawn
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.  Applicants Argument is found persuasive.

The rejection of claim(s) 2 under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. US 6080400 6/27/2000 cited in IDS is withdrawn.  Applicants Argument is found persuasive.

The rejection of claims 1-3 and 5-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Applicants Argument is found persuasive.

The rejection of claim 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17027120 (‘120) now U.S. Patent No. 11,136,395 issued 10/5/21 is withdrawn. The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application which 

The rejection of claims 12-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17027120 (‘120) now U.S. Patent No. 11,136,395 issued 10/5/21 as applied to claims 1-11 above, further in view of  Vallera et al. Mol. Cancer Ther 2010 June; 9(6):1872-1883 cited in IDS is withdrawn. The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,136,395 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claim 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16 and 20-22 of copending Application No. 17072562 (‘562) is withdrawn. The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,225,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claim 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16 and 20-22 of copending Application No. 17072562 (‘562) as applied to claims 1-11 above, further in view of  Vallera et al. Mol. Cancer Ther 2010 June; 9(6):1872-1883 cited in IDS is withdrawn. The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,225,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claim 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  82 and  85 of copending Application No. 17025729 (‘729) is withdrawn because Applicant’s argument is found persuasive.

The rejection of claim 1-8 and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-80 of copending Application No. 16467737 (‘737) is withdrawn because Applicant’s argument is found persuasive.
The rejection of claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-80 of copending Application No. 16467737 (‘737). as applied to claims 1-8 and 11-13 above, further in view of  Vallera et al. Mol. Cancer Ther 2010 June; 9(6):1872-1883 cited in IDS is withdrawn because Applicant’s argument is found persuasive.
The rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10815469 (‘469) is withdrawn because Applicant’s argument is found persuasive.
The rejection of claims 1-2 and 5-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-82  of copending Application No. 17228579 (‘579) is withdrawn because Applicant’s argument is found persuasive.


Status of Claims
Claims 1-14 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645